232 S.W.3d 674 (2007)
Randy DAVIS, Claimant/Appellant,
v.
ADECCO USA and Division of Employment Security, Respondents.
No. ED 90007.
Missouri Court of Appeals, Eastern District, Division Five.
September 11, 2007.
Randy Davis, Florissant, MO, pro se.
T. Darin Boggs, Clayton, Matthew Heeren, Jefferson City, MO, for respondents.
PATRICIA L. COHEN, Chief Judge.
Randy Davis (Claimant) appeals from the Labor and Industrial Relations Commission's decision dismissing his application for review regarding his claim for unemployment benefits. The Division of Employment Security (Division) has filed a motion to dismiss the appeal for lack of a timely notice of appeal. Claimant has not filed a response to the motion.
We agree with the Division that Claimant's notice of appeal to this Court is untimely. In unemployment appeals, the claimant must file the notice of appeal to this Court from the Commission's decision within twenty days of the decision becoming final. Section 288.210, RSMo 2000. The Commission's decision becomes final ten days after it is mailed to the parties. Section 288.200.2, RSMo 2000. Here, the Commission mailed its decision to Claimant on May 14, 2007. Therefore, the notice of appeal was due on June 13, 2007. Sections 288.200.2, 288.210. Claimant mailed his notice of appeal to the Commission in an envelope postmarked on July 17, 2007, and it is deemed filed on that date under section 288.240, RSMo 2000. Claimant's notice of appeal is untimely.
Section 288.210 makes no allowance for the filing of a late notice of appeal. Phillips v. Clean-Tech, 34 S.W.3d 854, 855 (Mo.App. E.D.2000). As a result, an untimely notice of appeal deprives this Court of jurisdiction to entertain the appeal and we must dismiss it. Garcia v. Midtown Home Improvements, Inc., 165 S.W.3d 561, 562 (Mo.App. E.D.2005).
*675 The Division's motion to dismiss is granted. Claimant's appeal is dismissed for lack of jurisdiction.
BOOKER T. SHAW and NANNETTE A. BAKER, JJ., Concur.